Case: 16-11443      Document: 00514301700        Page: 1     Date Filed: 01/10/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                   No. 16-11443
                                                                                 Fifth Circuit

                                                                               FILED
                                 Summary Calendar                       January 10, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,
             Plaintiff - Appellee,

v.


DONIELLE RASHI ROSS,

             Defendant - Appellant.



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:15-CR-192



 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
      This panel affirmed the judgment of sentence. United States v. Ross,
689 F. App’x 237 (5th Cir. 2017) (per curiam). The Supreme Court summarily
reversed and remanded “for further consideration in light of Dean v. United



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-11443    Document: 00514301700     Page: 2    Date Filed: 01/10/2018



                                 No. 16-11443
States, 581 U.S. ---, 137 S. Ct. 1170, 197 L. Ed. 2d 490 (2017).” Ross v. United
States, 138 S. Ct. 422 (2017).
      The judgment is VACATED and REMANDED.                 This panel has not
sought supplemental briefing, instead leaving it to the district court to
consider, in the first instance, the applicability of Dean. We express no view
on what action the district court should take on remand.




                                       2